AVERY DENNISON CORPORATION
EMPLOYEE STOCK OPTION AND INCENTIVE PLAN
Amended and Restated

The purposes of this Employee Stock Option and Incentive Plan (“Plan”) are as
follows:

(1) To provide additional incentive for Employees to further the growth,
development and financial success of the Company by personally benefiting
through the ownership of Company stock and/or rights, which recognize such
growth, development and financial success.

(2) To enable the Company to recruit and retain Employees considered essential
to the long range success of the Company by offering them an opportunity to own
stock in the Company and/or rights, which will reflect the growth, development
and financial success of the Company.

ARTICLE 1 DEFINITIONS

Wherever the following terms are used in this Plan they shall have the meaning
specified below, unless the context clearly indicates otherwise.

1.1 Award

“Award” shall mean a Dividend Equivalent, Option, Performance Stock, Performance
Unit, Restricted Stock, Restricted Stock Unit, or Stock Appreciation Right
granted under this Plan.

      1.2   Award Agreement
 
  “Award Agreement” shall mean an agreement setting forth the terms and
conditions of an Award.
1.3
  Awardee
“Awardee” shall mean a person who has received an Award under the Plan.
1.4
  Beneficiary
“Beneficiary” shall have the meaning given in Article 11.8.
1.5
  Board
“Board” shall mean the Board of Directors of the Company.
1.6
  Cause

“Cause” shall mean, with respect to any Awardee’s Termination of Employment,
unless otherwise provided by the Committee or the Company, (i) “Cause” as
defined in any Individual Agreement or Award Agreement to which the applicable
Awardee is a party, or (ii) if there is no such Individual Agreement or Award
Agreement or if it does not define Cause: (A) conviction of the Awardee for
committing a felony under federal law or the law of the state in which such
action occurred, (B) willful and deliberate failure on the part of the Awardee
to perform his employment duties in any material respect, or (C) prior to a
Change in Control, such other serious events as shall be determined by the
Committee or the Company. Prior to a Change of Control, the Committee or the
Company shall, unless otherwise provided in an Individual Agreement with a
particular Awardee, have the discretion to determine on a reasonable basis
whether “Cause” exists, and its determination shall be final.

      1.7   Change in Control
 
  “Change in Control” has the meanings set forth in Article 9.2.
1.8
  CEO
“CEO” shall mean the Chief Executive Officer of the Company.
1.9
  Code
“Code” shall mean the Internal Revenue Code of 1986, as amended.
1.10
  Committee

“Committee” shall mean committee of the Board designated to administer the Plan
as contemplated by Article 10.1.

      1.11   Commission
 
  “Commission” shall mean the Securities and Exchange Commission or any
successor agency.
1.12
  Common Stock
“Common Stock” shall mean the common stock of the Company.
1.13
  Company
“Company” shall mean Avery Dennison Corporation or any successor company.
1.14
  COO
“COO” shall mean the Chief Operating Officer of the Company.
1.15
  Covered Employee

“Covered Employee” shall mean an Awardee designated by the Committee in
connection with any Award as an individual who is or may be a “covered employee”
within the meaning of Section 162(m)(3) of the Code in the year in which an
Award is expected to be taxable to such Awardee.

      1.16   Director
 
  “Director” shall mean a member of the Board.
1.17
  Disability

“Disability” shall mean, with respect to any Awardee, unless otherwise provided
by the Committee, (i) “Disability” as defined in any Individual Agreement or
Award Agreement to which the Awardee is a party, or (ii) if there is no such
Individual Agreement or it does not define “Disability,” permanent and total
disability as defined in Section 409A of the Code.

1.18 Disaffiliation

“Disaffiliation” shall mean, with respect to any Subsidiary, the Subsidiary’s
ceasing to be a Subsidiary for any reason (including, without limitation, as a
result of a public offering, or a spin-off or sale by the Company, of the
majority of the stock of the Subsidiary).

1.19 Dividend Equivalent

“Dividend Equivalent” shall mean a right to receive a number of shares of Common
Stock or an amount of cash, determined as provided in Article 8.1 hereof.

1.20 Early Retirement

“Early Retirement” shall mean retirement from active employment with the
Company, or a Subsidiary, pursuant to which an Awardee is eligible and elects
(i) to retire and (ii) to take a retirement benefit promptly under the early
retirement provisions of the applicable pension plan(s) of such employer, or as
otherwise determined by the Committee.

1.21 Employee

“Employee” shall mean any officer or other employee of the Company, or of any
corporation, which is then a Subsidiary.

      1.22   Expiration Date
 
  “Expiration Date” shall have the meaning given in Article 4.3.
1.23
  Exchange Act
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
1.24
  Fair Market Value

“Fair Market Value” of a share of Common Stock as of a given date shall be
(i) the mean between the highest and lowest selling price of a share of Common
Stock during normal business hours on the principal exchange on which shares of
Common Stock are then trading, if any, on such date, or if shares were not
traded on such date, then the means between the highest and lowest sales on the
nearest date before and the nearest date after such valuation date; or (ii) if
Common Stock is not traded on an exchange, the mean between the closing
representative bid and asked prices for the Common Stock during normal business
hours on such date as reported by NYSE or, if NYSE is not then in existence, by
its successor quotation system; or (iii) if Common Stock is not publicly traded,
the Fair Market Value of a share of Common Stock as established by the Committee
acting in good faith.

     
1.25
  [reserved]
1.26
  including or includes
“including” or “includes” shall mean including without limitation, or includes,
without limitation.
1.27
  Individual Agreement

“Individual Agreement” shall mean an employment, severance or similar agreement
between an Awardee and the Company or one of its Subsidiaries.

1.28 Involuntary Termination

“Involuntary Termination” shall mean Termination of Employment other than for
Cause, death, Disability, Retirement or voluntary termination by the Awardee.

1.29 Non-Qualified Stock Option

“Non-Qualified Stock Option” shall mean an Option that either is not an
incentive stock option or is designated as a Non-Qualified Stock Option by the
Committee or the Company.

1.30 Normal Retirement

“Normal Retirement” shall mean retirement from active employment with the
Company, or a Subsidiary at or after age 62 pursuant to which an Awardee is
eligible and elects (i) to retire and (ii) to take a retirement benefit promptly
under the retirement provisions of the applicable pension plan(s) of such
employer, or as otherwise determined by the Committee.

      1.31   Option
 
  “Option” shall mean a stock option granted pursuant to this Plan.
1.32
  Optionee
“Optionee” shall mean an Employee granted an Option under this Plan.
1.33
  Performance Goals

“Performance Goals” shall mean the performance goals established by the
Committee or the Company in connection with the grant of Performance Stock,
Performance Unit, Restricted Stock or Restricted Stock Units. In the case of
Qualified Performance-Based Awards, (i) such goals shall be based on the
attainment of specified levels of one or more of the following measures:
earnings per share, gross sales, net sales, net income, net income after tax,
gross income, operating income, cash flow from operations, economic value added,
unit volume, return on equity, return on assets, change in working capital,
return on total capital or total stockholder return, and (ii) such Performance
Goals shall be set by the Committee within the time period prescribed by Section
162(m) of the Code and related regulations.

      1.34   Plan
 
  “Plan” shall mean the Employee Stock Option and Incentive Plan, as amended and
restated.
1.35
  Qualified Performance-Based Award

“Qualified Performance-Based Award” shall mean an Award of Performance Stock,
Performance Unit, Restricted Stock or Restricted Stock Units designated as such
by the Committee at the time of grant, based upon a determination that (i) the
Awardee is or may be a “covered employee” within the meaning of
Section 162(m)(3) of the Code in the year in which the Company would expect to
be able to claim a tax deduction with respect to such Restricted Stock and
(ii) the Committee wishes such Award to qualify for the Section 162(m)
Exemption. Notwithstanding any other provision of the Plan, no Award shall be
considered a Qualified Performance-Based Award unless it is granted subject to
or after obtaining stockholder approval satisfying the requirements of
Section 162(m)(4)(C)(ii) of the Code and the Treasury Regulations thereunder.

      1.36   Performance Stock
 
  “Performance Stock” shall mean a right to receive Common Stock pursuant to
Article 7.
1.37
  Performance Unit
“Performance Unit” shall mean a right to receive Common Stock pursuant to
Article 7.
1.38
  Restricted Stock
“Restricted Stock” shall mean Common Stock issued pursuant to Article 7.
1.39
  Restricted Stock Unit
“Restricted Stock Unit” shall mean a right to receive Common Stock pursuant to
Article 7.
1.40
  Retirement

“Retirement” shall mean Normal or Early Retirement pursuant to which an Awardee
is eligible and elects (i) to retire and (ii) to take a retirement benefit
promptly under the retirement provisions of the applicable pension plan(s) of
the Company or a Subsidiary.

1.41 Rule 16b-3

“Rule 16b-3” shall mean Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.

      1.42   Secretary
 
  “Secretary” shall mean the Secretary of the Company.
1.43
  Section 162(m) Exemption

“Section 162(m) Exemption” shall mean the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

      1.44   Stock Appreciation Right
 
  “Stock Appreciation Right” shall mean a stock appreciation right granted under
Article 6.
1.45
  Subsidiary

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 33% (50% for grants
of Options or Stock Appreciation Rights as required to avoid application of Code
Section 409A) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain, as well as partnerships and
limited liability companies, in which the Company holds a 33% or more interest.

1.46 Termination of Employment

“Termination of Employment” of an Awardee shall mean the termination of the
employee-employer relationship between the Awardee and the Company or a
Subsidiary for any reason, including a termination by resignation, discharge,
death, Disability or Retirement; but excluding (a) terminations where there is a
simultaneous reemployment or continuing employment by the Company or a
Subsidiary and (b) temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Company and Subsidiaries.
In addition, an Awardee employed by a Subsidiary shall be deemed to incur a
Termination of Employment upon a Disaffiliation of that Subsidiary, unless the
Awardee immediately thereafter becomes or remains an Employee of the Company or
one of its continuing Subsidiaries. The Committee or the Company shall determine
the effect of all other matters and questions relating to Termination of
Employment.

1.47 Gender and Number

“Gender and Number” wherever the masculine gender is used it shall include the
feminine and neuter, and wherever a singular pronoun is used it shall include
the plural, unless the context clearly indicates otherwise.

      ARTICLE 2 SHARES SUBJECT TO PLAN
2.1
  Shares Subject to Plan

As of December 31, 2007, there were 2,763,719 shares available for future Awards
under the Plan. As of the Effective Date, as defined in Article 11.13 below and
subject to stockholder approval, the aggregate number of shares deliverable
pursuant to Awards shall be increased by 4,800,000 for a total of 7,563,719
shares. Shares of Common Stock issued under the Plan may be authorized and
unissued shares, previously outstanding shares held as treasury shares, or
treasury shares that have been transferred to and held in a grantor trust of the
Company.

2.2 Unexercised Options and Other Rights

If any Option, or other right to acquire shares of Common Stock under any other
Award expires or is cancelled or forfeited without having been fully exercised
or issued, the number of shares subject to such Option or other Award, but as to
which such Option or other Award was not exercised or issued prior to its
expiration, cancellation, or forfeiture may again be optioned, granted or
awarded hereunder, subject to the limitations of Article 2.1.

      ARTICLE 3 GRANTING OF OPTIONS
3.1
  Eligibility
Options may be granted to Employees of the Company or of a Subsidiary.
3.2
  Granting of Options

The Committee shall from time to time, in its discretion:

(i) Select the Employees who will be granted Options;

(ii) Determine the number of shares to be subject to such Options or Stock
Appreciation Rights granted to the selected Employees; provided, however, that
no Employee shall be granted Options or Stock Appreciation Rights covering in
excess of an aggregate of 600,000 shares and rights during any calendar year;
and

(iii) Determine the terms and conditions of such Options, consistent with this
Plan and all requirements of applicable law including Code Section 409A.

      ARTICLE 4 TERMS OF OPTIONS
4.1
  Option Agreement

Each Option and the terms and conditions thereof shall be evidenced by an Award
Agreement, which shall be executed by the Optionee and an authorized officer of
the Company. Upon grant of an Option, the Committee or the Company shall
instruct the Secretary to issue an Award Agreement evidencing such Option, and
to deliver such Award Agreement to the Optionee.

4.2 Option Price

The exercise price per share of the shares subject to each Option shall be not
less than 100% of the Fair Market Value of a share of Common Stock on the date
the Option is granted. Once Options are granted, they may not be repriced, and
this Article 4.2 may not be amended without the consent of the stockholders.

4.3 Option Term

The term of an Option shall be set by the Committee in its discretion; provided
that the term shall not exceed 10 years. The last day of the term of the Option
shall be the Option’s “Expiration Date.”

4.4 Option Vesting

(a) The period during which the right to exercise an Option in whole or in part
vests in the Optionee shall be set by the Committee (and Option vesting shall be
set forth in Award Agreements), and the Committee may determine that an Option
may not be exercised in whole or in part for a specified period after it is
granted. At any time after grant of an Option the Committee may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which an Option vests or extend the period during which it may
be exercised (but not beyond the Expiration Date thereof).

(b) No portion of an Option, which is unexercisable at Termination of
Employment, shall thereafter become exercisable.

4.5 Exercise of Options after Termination of Employment

(a) Termination by Death. Unless otherwise determined by the Committee, if an
Optionee has a Termination of Employment by reason of the Optionee’s death, any
Option held by such Optionee may thereafter be exercised by the Optionee’s
Beneficiaries, to the extent then exercisable, or on such accelerated basis as
the Committee may determine, for a period of 12 months (or such other period as
the Committee may specify in the applicable Award Agreement) from the date of
such death or until the Expiration Date thereof, whichever period is the
shorter.

(b) Termination by Reason of Disability. Unless otherwise determined by the
Committee, if an Optionee has a Termination of Employment by reason of the
Optionee’s Disability, any Option held by such Optionee may thereafter be
exercised by the Optionee, to the extent it was exercisable immediately before
the Termination of Employment, or on such accelerated basis as the Committee may
determine, for a period of three years (or such shorter period as the Committee
may specify in the applicable Award Agreement) from the date of such Termination
of Employment or until the Expiration Date thereof, whichever period is the
shorter; provided, however, that if the Optionee dies within such period, any
unexercised Stock Option held by such Optionee shall, notwithstanding the
expiration of such period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of 12 months from the date of
such death or until the Expiration Date thereof, whichever period is the
shorter.

(c) Termination by Reason of Retirement. Unless otherwise determined by the
Committee in an Award Agreement, if an Optionee has a Termination of Employment
by reason of the Optionee’s Retirement, any Option held by such Optionee may
thereafter be exercised by the Optionee, to the extent it was exercisable at the
time of such Retirement, or on such accelerated basis as the Committee may
determine, as follows: (i) if the Optionee has been before such Retirement, the
CEO or the COO, for the period ending on the Expiration Date of such Option;
(ii) if the Optionee has been before such Retirement, a participant in the
Company’s Senior Executive Leadership Compensation Plan or Executive Leadership
Compensation Plan (the executive annual bonus plans) or any successors thereto,
other than the CEO or the COO, for the period ending on the earlier of the fifth
anniversary of such Retirement or the Expiration Date of such Option; and
(iii) in all other cases, for a period ending on the earlier of the third
anniversary of such Retirement or the Expiration Date of such Option.

(d) Other Termination. Unless otherwise determined by the Committee: (i) if an
Optionee incurs a Termination of Employment for Cause, all Options held by such
Optionee shall thereupon terminate; and (ii) if an Optionee incurs a Termination
of Employment for any reason, other than death, Disability, Retirement or for
Cause, any Stock Option held by such Optionee, to the extent then exercisable,
or on such accelerated basis as the Committee may determine, may be exercised
for the lesser of 6 months from the date of such Termination of Employment or
until the Expiration Date of such Stock Option; provided, however, that if the
Optionee dies within such period, any unexercised Stock Option held by such
Optionee shall, notwithstanding the expiration of such period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of 12 months from the date of such death or until the Expiration Date of
such Stock Option, whichever period is the shorter.

(e) Transferability of Stock Options. No Option shall be transferable by the
Optionee other than (i) by designation of a Beneficiary, by will or by the laws
of descent and distribution, or (ii) as otherwise expressly permitted under the
applicable Award Agreement including, if so permitted, pursuant to a gift to
such Optionee’s family, whether directly or indirectly or by means of a trust or
partnership or otherwise. All Options shall be exercisable, subject to the terms
of this Plan, only by the Optionee, by the guardian or legal representative of
the Optionee if the Optionee is incapacitated, by the Optionee’s Beneficiaries,
legal representative or heirs after the Optionee’s death, or any person to whom
such option is transferred pursuant to clause (ii) of the preceding sentence.

(f) Cashing Out of Stock Option. On receipt of written notice of exercise, the
Committee or the Company may elect to cash out all or part of the portion of the
shares of Common Stock for which a Stock Option is being exercised by paying the
Optionee an amount, in cash or Common Stock, equal to the excess of the Fair
Market Value of the Common Stock over the option price times the number of
shares of Common Stock for which the Option is being exercised on the effective
date of such cash-out.

      ARTICLE 5 EXERCISE OF OPTIONS
5.1
  Partial Exercise

An Option may be exercised in whole or in part at any time after it has become
vested and exercisable and before its Expiration Date, subject to Article 4.
However, an Option shall not be exercisable with respect to fractional shares
and the Committee or the Company may impose a minimum number of shares for which
a partial exercise will be permitted.

5.2 Manner of Exercise

All or a portion of an exercisable Option may be exercised upon delivery to the
Secretary or his office of all of the following:

(a) A written notice complying with the applicable rules established by the
Committee or the Company, stating that the Option, or a portion thereof, is
being exercised, and signed by the Optionee or other person then entitled to
exercise the Option or such portion or an appropriate notice from the Optionee’s
stock broker;

(b) Full payment for the shares and taxes described in Article 11.7 with respect
to which the Option, or portion thereof, is exercised in whole or in part by
(i) cash; (ii) certified or bank check or such other instrument as the Company
may accept; (iii) delivery (either by surrender of the shares or by attestation)
of shares unrestricted Common Stock already owned by the Optionee of the same
class as the Common Stock subject to the Stock Option (based on the Fair Market
Value of the Common Stock on the date the Stock Option is exercised); provided,
however, that such already-owned shares either were acquired by the Optionee in
an open-market transaction or have been held by the Optionee for at least six
months at the time of exercise; (iv) if permitted by the Committee or the
Company, the surrender of shares of Common Stock then issuable upon exercise of
the Option; or (v) if permitted by the Committee, by delivering a properly
executed exercise notice to the Company, together with a copy of irrevocable
instructions to a stock broker acceptable to the Company to deliver promptly to
the Company the amount of sale or loan proceeds necessary to pay the option
price, and, if requested, by the amount of any federal, state, local or foreign
withholding taxes; and

(c) In the event that the Option shall be exercised by any person or persons
other than the Optionee, appropriate proof of the right of such person or
persons to exercise the Option.

      ARTICLE 6 STOCK APPRECIATION RIGHTS
6.1
  Grant and Exercise

(a) Stock Appreciation Rights may be granted in conjunction with all or part of
any Option granted under the Plan, either at or after the time of grant of such
Option. A Stock Appreciation Right shall terminate and no longer be exercisable
upon the termination or exercise of the related Option.

(b) A Stock Appreciation Right may be exercised by an Optionee in accordance
with Article 6.2(b) by surrendering the applicable portion of the related Option
in accordance with procedures established by the Committee or the Company. Upon
such exercise and surrender, the Optionee shall be entitled to receive an amount
determined in the manner prescribed in Article 6.2(b). Options that have been so
surrendered shall no longer be exercisable to the extent the related Stock
Appreciation Rights have been exercised.

6.2 Terms and Conditions

Stock Appreciation Rights shall be subject to such terms and conditions as shall
be determined by the Committee, including the following:

(a) Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Options to which they relate are exercisable in
accordance with the provisions of the Plan.

(b) Upon the exercise of a Stock Appreciation Right, an Optionee shall be
entitled to receive an amount in cash, shares of Common Stock or both, in value
equal to the excess of the Fair Market Value of one share of Common Stock over
the option price per share specified in the related Option multiplied by the
number of shares in respect of which the Stock Appreciation Right shall have
been exercised, with the Committee or the Company having the right to determine
the form of payment. To the extent that a Stock Appreciation Right is exercised
and settled in Common Stock, the number of shares available for future Awards
under the Plan shall be reduced by the number of Stock Appreciation Rights that
are exercised (and not the number of shares actually issued upon settlement of
the Award).

(c) Stock Appreciation Rights shall be transferable only to permitted
transferees of the underlying Option in accordance with the provisions of the
Plan.

ARTICLE 7 RESTRICTED STOCK AND RESTRICTED STOCK UNITS, PERFORMANCE STOCK AND
PERFORMANCE UNITS

7.1 Administration

Shares of Restricted Stock and Awards of Restricted Stock Units, Performance
Stock or Performance Units may be awarded either alone or in addition to other
Awards granted under the Plan. The Committee or the Company shall determine the
Employees to whom and the time or times at which grants of Restricted Stock,
Restricted Stock Units, Performance Stock and/or Performance Units will be
awarded, the number of shares to be awarded to any Awardee, the conditions for
vesting, the time or times within which such Awards may be subject to forfeiture
and any other terms and conditions of the Awards, in addition to those contained
in Article 7.3. The total number of shares of (i) Restricted Stock and (ii) the
total number of shares represented by Restricted Stock Units, Performance Stock,
Performance Units and Dividend Equivalents granted under the Plan shall not
exceed 2,800,000.

7.2 Awards and Certificates

(a) Shares of Restricted Stock shall be evidenced in such manner, as the
Committee or the Company may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Any certificate issued in respect
of shares of Restricted Stock shall be registered in the name of such Awardee
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Avery Dennison Corporation Employee Stock Option and Incentive Plan and an Award
Agreement. Copies of such Plan and Agreement are on file at the offices of Avery
Dennison Corporation, 150 North Orange Grove Boulevard, Pasadena, California
91103.”

The Committee or the Company may require that the certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed and that, as a condition of any Award of Restricted Stock, the
Awardee shall have delivered a stock power, endorsed in blank, relating to the
Common Stock covered by such Award.

(b) Restricted Stock Units, Performance Stock and Performance Units shall
represent the right, subject to the terms and conditions of the Award, to
receive, at a specified time or times, either a specified number of shares of
Common Stock, or a cash payment equal to the Fair Market Value of a specified
number of shares of Common Stock, as the Committee or the Company shall
determine. The terms of such Awards shall comply in all respects with the
requirements of Code Section 409A.

7.3 Terms and Conditions

The terms and conditions of an Award of Restricted Stock or Restricted Stock
Units, Performance Stock or Performance Units as established by the Committee or
the Company shall be set forth in an Award Agreement, including the following:

(a) The Committee may, in connection with the grant, designate an Award of
Restricted Stock, Restricted Stock Units, Performance Stock or Performance Units
as a Qualified Performance-Based Award, in which event it shall condition the
grant or vesting (generally, during a period of three years), as applicable, of
such Award upon the attainment of Performance Goals. If the Committee does not
designate an Award of Restricted Stock, Restricted Stock Units, Performance
Stock or Performance Units as a Qualified Performance-Based Award, it may also
condition the grant or vesting thereof upon the attainment of Performance Goals.
Regardless of whether an Award of Restricted Stock, Restricted Stock Units,
Performance Stock or Performance Units is a Qualified Performance-Based Award,
the Committee may also condition the grant or vesting thereof upon the continued
service of the Awardee. The conditions for grant or vesting and the other
provisions of Awards of Restricted Stock, Restricted Stock Units, Performance
Stock or Performance Units (including any applicable Performance Goals) need not
be the same with respect to each Awardee. The Committee may at any time, in its
sole discretion, accelerate or waive, in whole or in part, any of the foregoing
restrictions; provided, however, that in the case of an Award that is a
Qualified Performance-Based Award, the applicable Performance Goals have been
satisfied. The total number of shares represented by Qualified Performance Based
Award granted under the Plan shall not exceed 2,800,000.

(b) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Award for which such Awardee’s continued service is required (the
“Restriction Period”), and until the later of (i) the expiration of the
Restriction Period and (ii) the date the applicable Performance Goals (if any)
are satisfied, the Awardee shall not be permitted to sell, assign, transfer,
pledge or otherwise encumber shares of Restricted Stock or an Award of
Restricted Stock Units, Performance Stock or Performance Units.

(c) Except as provided in this paragraph (c) and Articles 7.3(a) and 7.3(b) and
the applicable Award Agreement, the Awardee shall have, with respect to shares
of Restricted Stock (but not Restricted Stock Units), all of the rights of a
stockholder of the Company holding the class or series of Common Stock that is
the subject of the Restricted Stock, including, if applicable, the right to vote
the shares and the right to receive any cash dividends. Unless otherwise
determined by the Committee and subject to the next sentence, (A) cash dividends
on the class or series of Common Stock that are the subject of the Award of
Restricted Stock or Restricted Stock Units shall be automatically deferred and
reinvested in additional Restricted Stock or Restricted Stock Units, as
applicable, held subject to the vesting of the underlying Award, and
(B) dividends payable in Common Stock shall be paid in the form of additional
Restricted Stock or Restricted Stock Units, as applicable, held subject to the
vesting of the underlying Award. Notwithstanding the foregoing or any provision
of an Award Agreement, reinvestment of dividends in additional Restricted Stock
or Restricted Stock Units shall only be permissible if sufficient shares of
Common Stock are available under the Plan for such reinvestment (taking into
account then outstanding Awards).

(d) Except to the extent otherwise provided in the applicable Award Agreement
and Articles 7.3(a), 7.3(b), 7.3(e) and 9.1(b), upon an Awardee’s Termination of
Employment for any reason during the Restriction Period or before the applicable
Performance Goals are satisfied, all shares of Restricted Stock and all
Restricted Stock Units, Performance Stock and Performance Units still subject to
restriction shall be forfeited by the Awardee.

(e) Except to the extent otherwise provided in Article 9.1(b), in the event an
of an Awardee’s Retirement or Termination of Employment other than for Cause,
the Committee shall have the discretion to waive, in whole or in part, any or
all remaining restrictions (other than, in the case of Restricted Stock with
respect to which an Awardee is a Covered Employee, satisfaction of the
applicable Performance Goals unless the Termination of Employment was by reason
of the Awardee’s death, Disability or Involuntary Termination) with respect to
any or all of such Awardee’s shares of Restricted Stock, Restricted Stock Units,
Performance Stock and Performance Units.

(f) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such shares shall be delivered to the Awardee upon
surrender of the legended certificates.

      ARTICLE 8 DIVIDEND EQUIVALENTS
8.1
  Dividend Equivalents

Dividend Equivalents may be granted under this Plan in conjunction with other
Awards, except Options and Stock Appreciation Rights. Dividend Equivalents shall
represent the right to receive cash payments, shares of Common Stock, or a
combination thereof, having a value equal to the dividends declared on Common
Stock during a specified period, and subject to such other terms and conditions
as the Committee shall determine.

          ARTICLE 9   CHANGE IN CONTROL PROVISIONS
9.1
  Impact of Event  


Notwithstanding any other provision of the Plan to the contrary, in the event of
a Change in Control:

(a) Any Options and Stock Appreciation Rights outstanding as of the date such
Change in Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested, and shall
remain exercisable until their Expiration Date notwithstanding any Termination
of Employment of the relevant Optionee other than a Termination of Employment
for Cause.

(b) The restrictions and deferral limitations applicable to any Restricted
Stock, Restricted Stock Units, Performance Stock, Performance Units and Dividend
Equivalents shall lapse, and such Restricted Stock, Restricted Stock Units,
Performance Stock, Performance Units and Dividend Equivalents shall become free
of all restrictions and become fully vested and transferable at the target
amount.

(c) Any restrictions or deferral or forfeiture limitations applicable to any
Dividend Equivalents shall lapse.

9.2 Definition of Change in Control

For purposes of the Plan, a “Change of Control” means “a change in the ownership
or effective control,” or in “the ownership of a substantial portion of the
assets of” the Company, within the meaning of Code Section 409A, and shall
include any of the following events as such concepts are interpreted under Code
Section 409A:

(a) the date on which a majority of members of the Company’s Board of Directors
is replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election; or

(b) the acquisition, by any one person, or by persons acting as a group, or by a
corporation owned by a group of persons that has entered into a merger,
acquisition, consolidation, purchase, stock acquisition, asset acquisition, or
similar business transaction with the Company, of:

(i) ownership of stock of the Company, that, together with any stock previously
held by such person or group, constitutes more than fifty percent (50%) of
either (i) the total fair market value or (ii) the total voting power of the
stock of the Company;

(ii) ownership of stock of the Company possessing percent (30%) or more of the
total voting power of the Company, during the twelve-month period ending on the
date of such acquisition; or

(iii) assets from the Company that have a total gross fair market value equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of the Company during the twelve-month period ending on the date of
such acquisition; provided, however, that any transfer of assets to a related
person as defined under Section 409A shall not constitute a Change of Control.

          ARTICLE 10   ADMINISTRATION
10.1
  Committee  


The Plan shall be administered by the Compensation and Executive Personnel
Committee of the Board or such other committee of the Board, as may from time to
time be selected by the Board.

10.2 Powers of Committee

(a) The Committee shall have the authority to conduct the general administration
of this Plan in accordance with its provisions. The Committee shall have the
power to make Awards and set the terms and conditions for such Awards (including
the option price, any vesting condition, restriction or limitation (which may be
related to the performance of the Awardee, the Company or any Subsidiary) and
any vesting acceleration or forfeiture waiver regarding any Award and the shares
of Common Stock relating thereto, based on such factors as the Committee shall
determine; to modify, amend or adjust the terms and conditions of any Award, at
any time or from time to time, including Performance Goals; provided, however,
that the Committee may not adjust upwards the amount payable with respect to a
Qualified Performance-Based Award or waive or alter the Performance Goals
associated therewith except as specifically permitted by the Plan; to determine
to what extent and under what circumstances Common Stock and other amounts
payable with respect to an Award shall be deferred; and to determine under what
circumstances an Award may be settled in cash or Common Stock under Articles 4,
6, 7, 8 and 9, as applicable. The Committee shall have the power to interpret
this Plan and the Awards made hereunder, to adopt such rules and procedures for
the administration, interpretation, and application of this Plan as are
consistent therewith, and to interpret, amend or revoke any such rules and
procedures. Any Award under this Plan need not be the same with respect to each
Awardee.

(b) Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company, Awardees and Beneficiaries.

10.3 Action by Committee

(a) The Committee shall act by a majority of its members in office. The
Committee may act either by vote at a meeting, or by a memorandum, minutes or
other written instrument signed by the Chairman of the Committee or by a
majority of the Committee. The Committee may delegate to (i) the CEO the
authority to make decisions pursuant to, and interpretations of, the Plan
(provided that no such delegation may be made that would cause Awards or other
transactions under the Plan to cease to be exempt from Section 16(b) of the
Exchange Act or cause Qualified Performance-Based Awards to fail to qualify for
the Section 162(m) exemption), and the authority to grant Awards and establish
terms and conditions related to such Awards to any Employee, who is not an
“officer” of the Company (within the meaning of Rule 16a-1(f) promulgated under
the Exchange Act, as amended), subject to any limitations the Committee may
impose, and (ii) the CEO or Secretary, or both, any or all of the administrative
and interpretive duties and authority of the Committee under the Plan. Based on
such delegation of authority from the Committee, the CEO may request Company
representatives to take actions related to the granting of Awards and to other
Plan matters.

(b) Any authority granted to the Committee under this Plan may also be exercised
by the full Board, except to the extent that the grant or exercise of such
authority would cause any Award designated as a Qualified Performance-Based
Award not to qualify for, or to cease to qualify for, the Section 162(m)
Exemption. To the extent that any permitted action taken by the Board conflicts
with action taken by the Committee, the Board action shall control.

10.4 Compensation; Professional Assistance; Good Faith Actions.

Expenses and liabilities that members of the Committee incur in connection with
the administration of this Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants, appraisers, brokers, or other
persons. The Committee, the Company, and its officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all Awardees and
Beneficiaries, the Company, and all other interested persons. No members of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to this Plan or any Award, and
all members of the Committee shall be fully protected by the Company in respect
of any such action, determination or interpretation.

      ARTICLE 11 MISCELLANEOUS PROVISIONS
11.1
  Not Transferable

Except as specifically provided in the Plan with respect to Options and Stock
Appreciation Rights, as provided in Article 11.8 regarding designation of
Beneficiaries, and as may be otherwise provided in the applicable Award
Agreement: (i) Awards may not be sold, pledged, assigned, or transferred in any
manner other than by will or the laws of descent and distribution; (ii) no Award
or interest or right therein shall be subject to the debts, contracts or
engagements of the Awardee or his Beneficiaries and successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy); and
(iii) any attempted disposition of an Award shall be null and void and of no
effect.

11.2 Unfunded Status of Plan

It is presently intended that the Plan constitutes an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided that, unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.

11.3 General Provisions

(a) The Committee or the Company may require each person purchasing or receiving
shares of Common Stock pursuant to an Award, as a condition to delivery of such
shares, to represent to and agree with the Company in writing that such person
is acquiring the shares without a view to the distribution thereof and to
provide such other representations and such documents as the Committee or the
Company deems necessary or appropriate to effect compliance with all applicable
laws. Such shares may be delivered by book entry or in certificate form, with
such legends or other notations as the Committee or the Company deems
appropriate to reflect any restrictions on transfer.

(b) Notwithstanding any other provision of the Plan or any Award Agreement, the
Company shall not be required to issue or deliver any shares of Common Stock
under the Plan prior to fulfillment of all of the following conditions:

(i) Listing or approval for listing upon notice of issuance of such shares on
the New York Stock Exchange, Inc., or such other securities exchange as may at
the time be the principal market for the Common Stock;

(ii) Any registration or other qualification of such shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification that the Committee or the Company deems
necessary or advisable;

(iii) Obtaining any other consent, approval, or permit from any state or federal
governmental agency that the Committee or the Company determines to be necessary
or advisable;

(iv) The lapse of such reasonable period of time following the exercise of an
Option or Stock Appreciation Right or the vesting or other event that results in
the settlement of an Award, as the Committee or the Company may establish from
time to time for reasons of administrative convenience; and

(v) The receipt by the Company of full payment (if any) for such shares and the
satisfaction of any tax withholding obligations relating thereto.

An Awardee shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares of Common Stock that may
become deliverable pursuant to an Award unless and until such shares have been
delivered to the Awardee.

(c) In the event an Award is granted to an Employee who is employed outside the
United States and who is not compensated from a payroll maintained in the United
States, the Committee or the Company may modify the provisions of the Plan as
they pertain to such Award or Awardee to comply with applicable foreign law,
and/or related regulations or requirements.

(d) The Committee or the Company may (but need not) establish rules or terms and
conditions in an applicable Award Agreement, under which Awardees may be
permitted to elect to defer receipt of cash or shares in settlement of
Restricted Stock Units, Performance Stock and Performance Units for a specified
period or until a specified event, either under an existing plan of the Company
or otherwise.

(e) The Plan, in form and operation, is intended to comply with Section 409A of
the Code. To the extent that the terms of the Plan are inconsistent with
Section 409A, then the terms of the Plan will be automatically deemed to be
amended and construed so as to be in compliance. The Committee or the Company
may make any amendments to the Plan or to any outstanding Awards in order to
comply with the requirements of Section 409A.

11.4 Amendment, Suspension, or Termination of this Plan

The Board may amend, suspend or terminate the Plan at any time prior to a Change
of Control, but no such amendment, suspension or termination shall impair the
rights of Awardees under Awards previously granted without the Awardee’s
consent, and provided further that no material amendments will be made to the
terms of the Plan without the approval of the Company’s stockholders.

The Committee may amend the terms of any Award after it is granted,
prospectively or retroactively, but no such amendment shall reprice an option,
cause a Qualified Performance-Based Award to cease to qualify for the Section
162(m) Exemption or impair the rights of the Awardee without the Awardee’s
consent.

Notwithstanding the forgoing, the Committee or the Company may unilaterally
amend the Plan or any Award as necessary to comply with the requirements of Code
Section 409A.

11.5 Adjustments upon Changes in Common Stock

In the event of an equity restructuring involving a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
reverse stock split, share combination, recapitalization, merger, consolidation,
acquisition of property or shares, separation, spin-off, reorganization, stock
rights offering, liquidation, Disaffiliation of a Subsidiary or similar event
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the share price of Common Stock (or other securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Awards, the Committee or the Company shall make appropriate and
equitable adjustments to the following:



  (a)   the aggregate number of shares of Common Stock available under Article 2
and Article 7, and the limits on grants of Options under Article 3, grants of
Stock Appreciation Rights under Article 6, and grants of Qualifying
Performance-Based Awards under Articles 7 and 8;

(b) the number of shares of Common Stock covered by outstanding Awards;

(c) the option price of outstanding Options, and

(d) appropriate and equitable adjustments to other outstanding Awards.

Such adjustments may include, without limitation, (i) the cancellation of
outstanding Awards in exchange for payments of cash, property or a combination
thereof having an aggregate value equal to the value of such Awards, as
determined by the Committee or the Company, (ii) the substitution of other
property (including, without limitation, other securities) for the Stock covered
by outstanding Awards, and (iii) in connection with any Disaffiliation of a
Subsidiary, arranging for the assumption, or replacement with new awards, of
Awards held by Awardees employed by the affected Subsidiary by the Subsidiary or
an entity that controls the Subsidiary following the Disaffiliation.

11.6 Approval of Plan by Stockholders

The Plan was approved by the Company’s stockholders at the annual meeting of
stockholders on April 24, 2008. The Plan, as amended and restated, was approved
by the Board on December 4, 2008.

11.7 Tax Withholding

No later than the date as of which an amount first becomes includible in the
gross income of an Awardee for federal income tax purposes with respect to any
Award under the Plan, such an Awardee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement; provided,
however, that not more than the legally required minimum withholding may be
settled with Common Stock. The obligations of the Company under the Plan shall
be conditional on such payment or arrangements, and the Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to such an Awardee. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Common Stock. The
Awardee shall be responsible for the payment of all taxes applicable to Awards,
vesting, distributions or payments received from the Company. It is the intent
of the Company that the provisions of this Plan be interpreted to comply in all
respects with Code Section 409A, however, the Company shall have no liability to
the Awardee, or any successor or beneficiary thereof, in the event taxes,
penalties or excise taxes may ultimately be determined to be applicable to any
Award, vesting, distribution or payment received by the Awardee or any successor
or beneficiary thereof.

11.8 Beneficiaries

The Committee or the Company shall establish such procedures as it deems
appropriate for Awardees to designate one or more persons (each, a
“Beneficiary”) to whom any amounts payable under this Plan in the event of the
applicable Awardee’s death are to be paid and/or by whom any rights of the
applicable Awardee’s, after the Awardee’s death, may be exercised. Designation,
revocation and redesignation of Beneficiaries must be made in writing in
accordance with procedures established by the Committee or the Company, and
shall be effective upon delivery to the Committee or the Company.

11.9 Effect of Plan

The adoption of this Plan shall not affect any other compensation or incentive
plans in effect for the Company or any Subsidiary. Nothing in this Plan shall be
construed to limit the right of the Company (a) to establish any other forms of
incentives or compensation for employees of the Company or any Subsidiary, or
(b) to grant or assume options or other rights otherwise than under this Plan in
connection with any proper corporate purpose, including the grant or assumption
of options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
firm or association. Nothing in this Plan or in any Award Agreement shall confer
upon any Awardee any right to continue in the employ of the Company or any
Subsidiary or interfere with or restrict in any way the rights of the Company
and the Subsidiaries, which are hereby expressly reserved, to discharge any
Awardee at any time for any reason whatsoever, with or without Cause.

11.10 Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Plan.

11.11 Governing Law

This Plan and any Award Agreements hereunder shall be administered, interpreted
and enforced under the laws of the State of Delaware, without reference to the
principle of conflict of laws.

      11.12   Effective Date
 
  This Plan, as amended and restated herein, is effective as of January 1, 2008.

